 

AO 247 (Rev. l l/l l) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2) Page l of 2 (Page 2 Not for Public Disclosure)

UNITED STATES DISTRICT COURT

for the /`/AHHF/SSED

 

 

 

 

Middle District of Pennsylvania F UHG
%EB 2 6 '
United States of America &, C</€‘»`c_s- 20/
v. )
) Case No: 1;06-cR-119-03 CL
Rafel Brothers )
) USM No: 13600-067
Date of Original Judgment; January 30, 2007 )
Date of Previous Amended Judgment: April 30, 2008 ) Frederick W. Ulrich, Assistant Federal Public Defender
(Use Date ofLast Amended Judgment if Any) Defendant 's Attorney

ORDER REGARDING MOTION FOR SENTENCE REDUCTION
PURSUANT TO 18 U.S.C. § 3582(c)(2)

Upon motion of g the defendant I:} the Director of the Bureau of Prisons [l the court under 18 U.S.C.

§ 3582(0)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §lBl.lO
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,

IT IS ORDERED that the motion is:

I:] DENIED. g GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
188 months imprisonment
and five years supervised 135 months imprisonment and
the last judgment issued) of __ release months is reduced to four years supervised release

 

(Complete Parts 1 and 11 of Page 2 when motion is granted)

Except as otherwise provided, all provisions of the judgment dated 04/30/2008 _ shall remain in effect.
IT IS SO ORDERED.

Order Date: 2 ` Z(»" ice

   

Judge 'S signature

Effective Date:

 

(ifdifferent from order date) Printed name and title

